Citation Nr: 1710263	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as residuals of a traumatic brain injury.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to a compensable rating prior to September 8, 2014, and a rating in excess of 10 percent thereafter for right knee strain.

4.  Entitlement to a compensable rating prior to September 8, 2014, and a rating in excess of 10 percent thereafter for left knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from February 2006 to July 2006 and on active duty from May 2008 to May 2009. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009 and September 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Veteran appeared at hearing before a Decision Review Officer.  In December 2012, he appeared at a hearing before a Veterans Law Judge (VLJ).  Transcripts of the hearings are in the Veteran's file.  

In February 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

In June 2015, the AOJ granted 10 percent evaluations for the Veteran's bilateral knee strains effective September 8, 2014.  However, as those awards did not represent a total grant of benefits sought on appeal, the claims for increased ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2017, the Board sent the Veteran a letter to inform him that the VLJ who conducted the December 2012 hearing was no longer at the Board.  He was given 30 days to respond to the letter and request a new hearing.  To date, he has not requested another Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to a compensable rating prior to September 8, 2014, and a rating in excess of 10 percent thereafter for left knee and right knee strains are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Vertigo is etiologically related to the Veteran's active duty.

2.  Headaches are etiologically related to the Veteran's active duty.


CONCLUSIONS OF LAW

1.  Vertigo was incurred in active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Headaches were incurred in active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting service connection, a discussion of VA's duties to notify and assist is not warranted at this time.

The Veteran seeks service connection for vertigo and headaches.  He asserts that his disabilities were caused by a fall he sustained during a combat exercise during active duty.  Having carefully considered the claims in light of the record and applicable law, the Board concludes that the Veteran's headaches and vertigo were incurred during his period of active duty.

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his or her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In May 2008, the Veteran was dropped on his back and hit his head on the floor while performing combat exercises during his period of active duty.  The examining physician indicated that the incident might result in permanent partial disability.

In May 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his headaches and vertigo.  The VA examiner indicated that the Veteran did not have residuals of traumatic brain injury.  She elaborated that the sentinel event was not considered to be overwhelmingly significant.  The symptoms claimed following the injury were better explained by another medical condition than traumatic brain injury.  Rather than a TBI, the Veteran's symptoms were attributed to episodic headaches accompanied by dizziness, nausea, blurred vision. The symptoms were felt to be compatible with migraines.  The Veteran was diagnosed with headaches and vertigo by the VA examiner.  The VA examiner opined that the Veteran's headaches and vertigo were at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.

Thus, the Board finds that the weight of the evidence supports the Veteran's claims for service connection for vertigo and headaches, and service connection is granted.


ORDER

Entitlement to service connection for vertigo is granted. 

Entitlement to service connection for headaches is granted.


REMAND

The Board notes that this appeal has previously been remanded.  However, a recent precedential opinion from the United States Court of Appeals for Veterans Claims (Court) necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in May 2014 and the examination dated prior to this date did not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the knee claims can be addressed on the merits.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected right and left knee strains, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the right and left knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the bilateral knees since 2009.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected right and left knee disabilities are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected bilateral knee disabilities since 2009.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right and left knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the bilateral knee disabilities since 2009.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


